We were in error in holding that the provisions of the Stabilization Extension Act of 1944, relative to the modification of penalties, was applicable to this case since sub-section (c) of Section 108 of the Act, 50 U.S.C.A.Appendix, § 925 note, reads as follows:
"The amendment made by subsection (b), insofar as it relates to actions by buyers or actions which may be brought by the Administrator only after the buyer has failed to institute an action within thirty days from the occurrence of the violation, shall be applicable only with respect to violations occurring after the date of enactment of this Act * * *. In other cases, such amendment shall be applicable with respect to proceedings pending on the date of enactment of this Act * * * and with respect to proceedings instituted thereafter."
[2] Our decree, therefore, will be amended so as to conform to the judgment rendered below which is hereby affirmed. The right is reserved to the defendants and appellants to apply for a rehearing limited to the question of quantum.
Both applications refused.